     Case 1:20-cv-02450-SHR-EB Document 33 Filed 04/22/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MAURICE A. WILKINS,                  :
   Plaintiff                         :
                                     :            No. 1:20-cv-2450
          v.                         :
                                     :            (Judge Rambo)
TOM WOLF, et al.,                    :
    Defendants                       :

                                   ORDER

     AND NOW, on this 22nd day of April 2021, in accordance with

the Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Defendants’ motion to dismiss (Doc. No. 23) is GRANTED in part
          and DENIED in part, as follows:

          a. The motion (Doc. No. 23) is DENIED as to Plaintiff’s Eighth
             Amendment claims regarding his medical diet against Defendants
             Stuller, Brown, and Copper and his Eighth Amendment claim
             concerning sleep disruption by the fog machine against Defendant
             Loy;

          b. The motion (Doc. No. 23) is GRANTED as to all other claims.
             Plaintiff’s claims against Defendant Wolfe are DISMISSED WITH
             PREJUDICE. All other remaining claims are DISMISSED
             WITHOUT PREJUDICE;

     2.   The Clerk of Court is directed to terminate Tom Wolf as a Defendant
          in the above-captioned action;

     3.   Plaintiff is granted leave to file a second amended complaint within
          thirty (30) days from the date of this Order. If Plaintiff elects to file a
          second amended complaint, Plaintiff is advised to adhere to the
          standards set forth in the Federal Rules of Civil Procedure and the
          directives set forth by this Court in its accompanying Memorandum.
          Specifically, the second amended complaint must be complete in all
Case 1:20-cv-02450-SHR-EB Document 33 Filed 04/22/21 Page 2 of 2




     respects. It must be a new pleading which stands by itself without
     reference to the original complaint or any other documents already
     filed. The second amended complaint should set forth Plaintiff’s claims
     in short, concise and plain statements as required by Rule 8 of the
     Federal Rules of Civil Procedure. Each paragraph should be numbered.
     The second amended complaint should specify which actions are
     alleged as to which defendants and sufficiently allege personal
     involvement of the defendant in the acts which Plaintiff claims violated
     his rights. Mere conclusory allegations will not set forth cognizable
     claims. Importantly, should Plaintiff elect to file a second amended
     complaint, he must re-plead every cause of action in the second
     amended complaint that the Court has found to be adequately pled in
     the current amended complaint, such as his Eighth Amendment claims
     against Defendants Stuller, Brown, Copper, and Loy, because the
     second amended complaint will supersede the original complaint and
     amended complaint. See Knight v. Wapinsky, No. 12-cv-2023, 2013
     WL 786339, at *3 (M.D. Pa. Mar. 1, 2013) (stating that an amended
     complaint supersedes the original complaint). Because a second
     amended complaint supersedes the original pleading and amended
     complaint, all causes of action alleged in the original complaint and
     amended complaint which are not alleged in a second amended
     complaint are waived. Id. (citations omitted). Plaintiff may not amend
     his claims against Defendant Wolf in the second amended complaint;
     and

4.   If Plaintiff files a second amended complaint, it will supersede the
     original complaint and amended complaint as set forth above. If
     Plaintiff fails to file a second amended complaint within thirty (30) days
     of the date hereof, the above-captioned case will proceed on Plaintiff’s
     Eighth Amendment claims against Defendants Stuller, Brown, Copper,
     and Loy, as set forth in his amended complaint.

                                      s/ Sylvia H. Rambo
                                      United States District Judge




                                  2
